DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 08/01/2022.
Claim 17 has been cancelled.
Claims 3 and 18 have been amended.  Claims 3-15 and 18-20 are pending and have been examined on the merits (claims 3 and 18 being independent).
The amendment filed 08/01/2022 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed 08/01/2022 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues: Applicant’s remarks, pages 11-16
(1) “Applicants respectfully suggest that any and all of these elements are patent eligible under 3 5 USC § 101 as will now be explained.
Encrypted Database Management System and Security Feature Components
Claim 1 recites an encrypted database management…..
Applicant points to Cosmokey Solutions GMBH & Co. v. Duo Security LLC (CAFC Case: 20 2043, October 4, 2021). In a similar situation, the Court reversed a lower Court's finding that claims were ineligible for patent prosecution under 35 USC §101 holding: ….. However, as in Cosmokey, "these features in combination with the other elements of the claim constitute an improvement that increases computer and network security" and are, therefore, patent eligible.” (see page 14)
	(2) “Reducing Number of Electronic Messages Transmitted
…. Thus, the hardware elements arranged and operating as specifically recited in Claim 1 clearly improve the operation of the overall system (e.g., all of the automatic interactions reduce the number of messages that need to be exchanged, resulting in improved computer network traffic).
Synchronoss Technologies v. Dropbox Inc. (N.D. Cal. 2016)…..
Preferential Networks IP, LLC v. AT&T Mobility, LLC (E.D. Tex. 2017)…..
Data LLC v. Carbonite, Inc. (E.D. Tex. 2017)…..
Electronic Scripting Products, Inc. v. HTC America, Inc. (N.D. Cal. 2018)…..
Nasdaq, Inc. v. IEXGrp., Inc. (D.N.J. 2019)…..
Applicant respectfully suggests that all of the automation and the continuous updating of the potential risk relationship data store in real time - in the specific ways now recited in Claim 1 improves the operation of the computer system and is patent eligible subject matter.” (see pages 15-16)
Examiner notes:
	(1) As noted in the previous Office Action, Examiner has carefully considered whether the claims as a whole purport to improve the functioning of the computer, or to any other technology or technical field, but rather it merely uses a computer as a tool to perform an abstract idea-See MPEP 2106.05(f).  For example, as filed in Applicant’s arguments at page 13, Applicant asserts that “Applicant directs the Examiner's attention to Cosmokey Solutions GMBH & Co. v. Duo Security LLC (CAFC Case: 20-2043, October 4, 2021)……. as the specification itself makes clear, the claims recite an inventive concept by requiring a specific set of ordered steps that go beyond the abstract idea identified by the district court and improve upon the prior art by providing a simple method that yields higher security.")”. However, these ordered steps as recited in claim 3 merely provide an automation of a manual process of exchanging information and messages between servers. Transmitting and receiving information between computing devices is a most conventional computing function, see MPEP 2106.05(d)(II).  Furthermore, MPEP § 2106.05(a) for discusses cases in which the Federal Circuit determined that the claims did not reflect an improvement to computer-functionality or other technology. For instance, if a claimed process can be performed without a computer, the Federal Circuit has indicated that it cannot improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit "cannot be characterized as an improvement in a computer" because the method did not employ a computer and a skilled artisan could perform all the steps mentally). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology. See, e.g., Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264-65, 120 USPQ2d 1201, 1208-09 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016). See MPEP § 2106.05(a) for further discussion of these cases, and additional examples of what the courts have indicated does and does not show an improvement to computer functionality or other technology.
	Furthermore, “an encrypted database management and at least one security feature component…. Exampled of components that might incorporate such security features include web servers, firewalls, PCI infrastructure, etc. ……..” as argued (see Applicant’s remarks, page 14), is generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05 (h)). These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	That is, it is not a technical solution to a technical problem because the invention improves the abstract idea, not improving function or operation of the computer itself or the network, or an improvement to another technology or technical field.
	(2) The limitations recited by claims 3 and 18 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
	For instance, the limitations of transmitting… the electronic quote request…, receiving… electronic quote request…, transmitting… the selected supplemental potential risk relationship provider…, obtaining… supplemental application documentation…, creating… an electronic quote request…, accessing… a potential risk relationship data store…, accessing… information…, storing… instructions, receiving… an indication…, and exchanging… information… are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing an insurance quote, e.g. a supplemental risk insurance quote.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
	Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least paragraphs [0049-0050] and [0052]: a risk relationship agency management system computer server, communication device, a processor, server, firewalls, an insurance agency management system computer server, a potential insurance policy data store, a remote servicing entity computer server, remote insurance agent devices (e.g., PCs and smartphones), customer devices, the excess and surplus policy data store, provider selection module, payment plan and billing module, a renewal process module, and a third-party device. 
	There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “web servers”, “firewalls”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing an insurance quote, e.g. a supplemental risk insurance quote, for which a computer is used as a tool in its ordinary capacity.
	In summary, the automation and the continuous updating of the potential risk relationship data store in real time and reducing number of electronic messages between devices improve the abstract idea using generic computer components, e.g., the hardware elements arranged and operating as recited in claims 3 and 18.  Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, the rejection of claims 3-15 and 17-20 under 35 U.S.C. 101 is maintained by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-15 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for facilitating a risk relationship data exchange between a risk relationship agent and the offering of a supplemental risk relationship of an entity in order to provide an insurance quote which contains the steps of including, facilitating, storing, accessing, determining, receiving, creating, reducing, and transmitting.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 3 is direct to a system and claim 18 is direct to a process, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for facilitating a risk relationship data exchange between a risk relationship agent and the offering of a supplemental risk relationship of an entity in order to provide an insurance quote is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including insurance or mitigating risk.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: including… records each including a potential risk relationship entity identifier…, facilitating… an exchange of electronic messages…, coupling… the potential risk relationship data…, determining… whether a supplemental potential risk relationship can be offered to the potential risk relationship entity…, validating… data received…, attaching… supplemental application documentation to the electronic quote request…, including… the attached supplemental application documentation…, reducing… exchanged messages…, matching… the potential risk relationship entity…, avoiding… the need for duplicate data entry…, and reducing… errors...
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including insurance or mitigating risk.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of transmitting… the electronic quote request…, receiving… electronic quote request…, transmitting… the selected supplemental potential risk relationship provider…, obtaining… supplemental application documentation…, creating… an electronic quote request…, accessing… a potential risk relationship data store…, accessing… information…, storing… instructions…, receiving… an indication…, and exchanging… information… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (e.g., an encrypted database management system, web services, firewalls, interactive user interface, potential risk relationship database, communication network performance, automatically supplied communication address, a remote risk relationship agent device, the risk relationship agency management system computer server, servicing entity computer server, potential risk relationship data store, a computer processor, a computer memory, servicing entity computer server, a front-end potential risk relationship entity device, a personal computer, a smartphone, a third party device, a customer relationship management platform, a governmental platform, a real estate platform, a credit score platform, a search platform, a social media site, an advertisement system, communication network performance, and distributed communication network) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0049-0050]: an insurance agency management system computer server, a potential insurance policy data store, a remote servicing entity computer server, an insurance agent device, the excess and surplus policy data store, a provider selection module, a payment plan and billing module, a renewal process module, and a third-party device) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., an encrypted database management system, web services, firewalls, interactive user interface, potential risk relationship database, communication network performance, automatically supplied communication address, a remote risk relationship agent device, the risk relationship agency management system computer server, servicing entity computer server, potential risk relationship data store, a computer processor, a computer memory, servicing entity computer server, a front-end potential risk relationship entity device, a personal computer, a smartphone, a third party device, a customer relationship management platform, a governmental platform, a real estate platform, a credit score platform, a search platform, a social media site, an advertisement system, communication network performance, and distributed communication network) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.
In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 4-15 and 19-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 4, the step of “wherein the potential risk relationship entity identifier is associated with one of: (i) an entity that has a pre-existing relationship with the risk relationship agent,…” (i.e. associating with the potential risk relationship entity identifier), in claim 5, the step of “wherein the potential risk relationship entity identifier includes at least two of: (i) an entity name, (ii) an entity policy number…” (i.e. associating with the potential risk relationship entity identifier), in claim 6, the step of “… further adapted to communicate with a front-end potential risk relationship entity device associated with at least one of: (i) a personal computer,…” (i.e. communicating with a front-end potential risk relationship entity…), in claim 7, the step of “wherein the entity description is associated with at least one of: (i) an industry classification,…” (i.e. associating with the entity description), in claim 8, the step of “wherein the supplemental potential risk relationship comprises an excess and surplus insurance policy.” (i.e. including an excess and surplus insurance policy), in claim 9, the step of “wherein the indications associated with potential risk relationship categories represent at least two of: (i) commercial insurance, (ii) property and liability insurance,...” (i.e. associating with the potential risk relationship categories), in claim 10, the step of “… determines that the excess and surplus insurance policy can be offered to the potential risk relationship entity when at least one of indications associated with potential risk relationship categories is valid.” (i.e. determining the excess and surplus insurance policy), in claim 11, the step of “… generate a consolidated billing statement associated with the excess and surplus insurance policy…”(i.e. generating a consolidated billing statement), in claim 12, the step of “… automatically modify a payment arrangement with the excess and surplus insurance policy payment plan into a modified payment arrangement.” (i.e. modifying a payment arrangement), in claim 13, the step of “… perform a renewal process associated with a termination date of the excess and surplus insurance policy.” (i.e. performing a renewal process), in claim 14, the step of “… create a consolidated commission statement.” (i.e. creating a consolidated commission statement), in claim 15, the step of “…associated with at least one of: (i) a non-admitted broker,...”, in claim 19, the step of “wherein the supplemental potential risk relationship comprises an excess and surplus insurance policy.” (i.e. including an excess and surplus insurance policy), and in claim 20, the step of “…further to: (i) automatically modify a payment arrangement with the excess and surplus insurance policy payment plan into a modified payment arrangement,…” (i.e. modifying a payment arrangement) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component.  Generating a consolidated billing statement associated with an insurance policy and modifying a payment arrangement with an insurance policy payment plan are a most fundamental commercial process.
For example, in claims 13 and 14, the step of “… further to programmed to perform a renewal process associated with a termination date of the excess and surplus insurance policy.” and “… further to programmed to create a consolidated commission statement.” are merely defining the fundamental economic practice of using the financial information of the user to provide a billing statement and perform a renewal process for an insurance policy plan.  This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 4-15 and 19-20, the step claimed are rejected under the same analysis and rationale as the independent claims 3 and 18 above.  Merely claiming the same process using the financial information and the potential risk relationship data of the user to provide an electronic insurance quote, perform a renewal process with the insurance policy, and creating a consolidated billing statement does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 3-15 and 18-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONGSIK PARK/Examiner, Art Unit 3695                                                                                                                                                                                                        October 11, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        10/18/2022